Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on March 24, 2022. Claims 1-9, 21-31 are pending. 

Response to Arguments
Applicant’s arguments filed on March 24, 2022 have been considered but are moot in the view of new ground of rejection.

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Election by Original Presentation
Newly submitted claims 21-31 directed to an invention that is independent or distinct from the invention originally claimed. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21-31 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Soncodi et al. (Pub. No. : US 20160210061 A1) in the view of Ishii (Pub. No. : US 20110249147 A1) and Jain (Patent No. : US 11314779 B1)

As to claim 1 Soncodi teaches a system, comprising: 
a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: 
receiving a request to truncate a data stream of a streaming data storage system (paragraph [0040], [0063]: the stream processor 112 may be configured to identify one or more data processing functions as requested to be carried out on the data item stream associated with the corresponding data access request based on the identified data item type wherein the data processing operations without limitation include data truncation); 
obtaining a retention period of selectable retention periods associated with the data stream, wherein the retention period reflects a minimum time for which data of the data stream is to be preserved and after which the data is permitted to be deleted from the data stream (paragraph [0053]: retention management capabilities may be controlled within the disclosed storage network 100, wherein applications 201a-201n have the ability to set a given dataset (e.g., a data stream) for retention for a particular retention period by assigning corresponding retention date(s) in a data retention time attribute of the given data stream wherein the data retention time value may represent the minimum and maximum amount of time that the user requires the particular data stream to be retained in storage).
Soncodi does not explicitly disclose but Ishii teaches the request associated with a stream cut maintained for the data stream (Paragraph [0092]: the main control unit 108 issues an instruction to the stream cutout unit 122B to sequentially cut out stream data that lasts for a fixed time from the first time (earliest time) of the times when instructions to start recording were issued stored in the storage unit 120B);
obtaining a stream cut time associated with the stream cut (paragraph [0086]: the main control unit 108 determines whether a fixed time has elapsed); 
determining whether the stream cut time is within the retention period (paragraph [0086]: main control unit 108 determines whether a fixed time has elapsed); and 
Soncodi and Ishii do not explicitly says in response to the stream cut time being determined not to be within the retention period, truncating the data stream based on the stream cut. However, the technical parameter/criteria of this limitation has been taught by Soncodi and Ishii. Such as Ishii teaches in response to the stream cut time being determined not to be within the retention period (paragraph [0086], fig. 8 steps 810 and 812: fixed time has elapsed), it checks whether the last scene recorded (812), but not data truncation. On the other hand, Soncodi teaches truncating the data stream (paragraph [0040], [0063]: data processing operations include data truncation). Hence, given the teaching of Soncodi and Ishii, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the limitation as claimed to improve the overall system performance such as remove data faster than deleting the same data later.   
Soncodi and Ishii do not explicitly disclose but Jain teaches wherein the stream cut time corresponds to an attempt to truncate the data of the data stream occurring earlier than the steam cut time (column 8 lines 32-35, Column 17 lines 59-60: a given client 150 may send a DELETE (or REMOVE) command and identify data to request that the data existing in the database at the data store 130 be deleted or removed from the database and the data store 130. However, shard at the original storage node is not purged or deleted until a retention period has expired); 
wherein the steam cut time being within the retention period corresponds to the attempt to truncate the data steam attempting to delete at least some of the data that is not yet permitted to be deleted form the data steam (column 17 lines 51-54: In other embodiments, the shard at the original storage node may be purged or deleted responsive to a confirmation that the shard has been successfully migrated to the different storage node. Note that “purged or deleted responsive to a confirmation that the shard has been successfully migrated” essentially imply that if the data is required or necessary then the data is not deleted even though the delete command has been send).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Soncodi and Ishii by adding above limitation as taught by Jain to improve data stream service technology by reducing a quantity of failed data stream queries (Jain, column 6 lines 8-10).
  
As to claim 2 Soncodi together with Ishii and Jain teaches a system according to claim 1. Ishii teaches wherein the determining whether the stream cut time is within the retention period comprises determining a retention end time based on the stream cut time and the retention period, and determining whether the retention end time is later than a current system time (paragraph [0008], [0086]). 

As to claim 3 Soncodi together with Ishii and Jain teaches a system according to claim 1. Ishii teaches the operations further comprise, in response to the stream cut time being determined to be within the retention period, blocking the request (limitation is obvious over the paragraph [0086] as it teaches if the fixed time has not elapsed since the instruction to start recording was issued. Hence it is obvious to block the request). 

As to claim 4 Soncodi together with Ishii and Jain teaches a system according to claim 3. Soncodi teaches the request to truncate the data stream is received from a size-based expiration requestor, and wherein the blocking the request corresponds to increasing a capacity footprint of the data stream beyond a pre-specified size limit (paragraph [0066]). 

As to claim 5 Soncodi together with Ishii and Jain teaches a system according to claim 4. Soncodi teaches the operations further comprise scheduling a delayed truncation operation in response to the increasing the capacity footprint of the data stream (paragraph [0075]). 

As to claim 6 Soncodi together with Ishii and Jain teaches a system according to claim 5. Soncodi teaches the scheduling the delayed truncation operation comprises scheduling the delayed truncation operation to occur at a stream cut time that is not within the retention time period (paragraph [0076]). 

As to claim 7 Soncodi together with Ishii and Jain teaches a system according to claim 1. Ishii teaches the stream cut is a second stream cut and the stream cut time value is a second stream cut time value that is after a first stream cut time value of a first stream cut earlier in time than the second stream cut, and wherein the operations further comprise, in response to determining that the second stream cut time value is within the retention period, selecting the first stream cut, and determining whether the first stream cut time value is within the retention period, and in response to determining that the first stream cut time is not within the retention period, truncating the data stream based on the first stream cut (paragraphs [0091]-[0094]). 

As to claim 8 Soncodi together with Ishii and Jain teaches a system according to claim 1. Ishii teaches the operations further comprise maintaining an auxiliary stream comprising stream cut data for the stream cut in association with the data stream (paragraph [0094]). 

As to claim 9 Soncodi together with Ishii and Jain teaches a system according to claim 1. Soncodi teaches the operations further comprise, in response to the stream cut time being determined not to be within the retention period, truncating the auxiliary stream based on the stream cut (paragraph [0093]). 



Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169